Exhibit 99.1 Securities Exchange Agreement SECURITIES EXCHANGE AGREEMENT Series A Convertible Preferred Stock This Securities Exchange Agreement (this “Agreement”), is made this February 20, 2009, among South Texas Oil Company, a Nevada corporation and its Subsidiaries (collectively the “Company”), and Longview Fund, L.P., a California limited partnership, and its affiliates that appear as signatories to and have executed this Agreement (collectively, “Longview” or “Subscriber”).Capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in the Purchase Agreement, as amended (as defined herein). WHEREAS, the Company and Longview entered into a securities purchase agreement, dated as of April 1, 2008 (as amended by the June 2008 Amendment Agreement, and as may otherwise be amended, supplemented, restated or modified and in effect from time to time, the “Purchase Agreement”), pursuant to which Longview purchased from the Company, among other things, secured notes, each bearing interest payable quarterly to Longview (such notes, together with any promissory notes or other securities issued in exchange or substitution therefor (other than as provided in this Agreement) or replacement thereof, and as any of the same may be amended, supplemented, restated or otherwise modified and in effect from time to time, the “Notes”, which Notes, together with all Security Agreements, as amended and restated, Account Control Agreements, Pledge Agreements, Subsidiary Guaranty, Additional Security Documents, and each of the other agreements to which the Company or its Subsidiaries is a party or by which it is bound, excluding Warrants, Override Conveyances and Mortgages appurtenant thereto, are collectively, the “Transaction Documents”); WHEREAS, the Company and its Subsidiaries (as defined herein) have granted to Longview perpetual overriding royalty interests (“ORRI”)in the hydrocarbon production of certain of the Company’s properties as set forth more particularly in certain Override Conveyances to Longview; WHEREAS, the current principal amount plus accrued paid in kind interest of the Notes (the “Principal Amount”) andthe aggregate per diem amount of accrued interest of the Notes (the “Per Diem Interest”) due at the Closing Date (as defined in Section 11.3) of this transaction, after giving effect to Longview’s surrender of Notes for certain assets of the Company pursuant to the Asset Purchase and Sale Agreement, of even date herewith,are collectively referred to in this Agreement as the “Total Obligations”); WHEREAS, the Company and Longview desire to provide for the payment of the Total Obligations by the Company’s issuance of its Series A Convertible Preferred Stock (the “Preferred Stock”) to Longview, as provided in this Agreement, in exchange for the discharge and release of the Total Obligations (the “Debt Equity Exchange”); 1 WHEREAS, the board of directors of the Company (the “Board") has directed the Board’s Executive Committee to evaluate, negotiate and approve the restructuring the Company’s capital structure, including matters pertaining to the payment of Notes; WHEREAS, the Audit Committee has, with the assistance of legal advisors, informed itself about, and has directed senior management of the Company to negotiate the exchange of the Company’s equity in full satisfaction of the Total Obligations owed by the Company to Longview; and WHEREAS, the Audit Committee has determined that the terms of the Debt Equity Exchange as set forth in this Agreement are in the best interests of the Company and all of its stockholders and has approved this Agreement and has recommended that the Board approve and declare advisable this Agreement and take all actions required to be taken by the full board to effectuate the foregoing, and the Board has effected such approval and taken such action. NOW, THEREFORE, in connection with the payment of the Total Obligations to be made by the Company, and the discharge of the Total Obligations to be provided by Longview hereunder, the Company and Longview, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, agree as follows: 1.TOTAL OBLIGATIONS OF THE COMPANY. 1.1The Company and Longview acknowledge and agree that, as of the date of this Agreement (the “Execution Date”), (i) the Principal Amount due under the Notes is the amount set forth on Schedule 1 hereto; (ii) the aggregate amount of interest and the Per Diem Interest payable to Longview under the Notes are set forth on Schedule 1 hereto, and (iii) the Company has no right of offset, defense, or counterclaim with respect to the Total Obligations owed to Longview.The Total Obligations of the Company shall be determined on the Closing Date in the manner set forth on Schedule 1. 1.2The payments of ORRI to Longview as a percentage of the net revenue generated by the Company’s sales of hydrocarbon production, as set forth more particularly in the
